DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gisquet et al(US 2016/0100186, hereafter Gisquet).

	As per claim 1, Gisquet discloses a video coding system comprising:
	 5an acceleration device comprising (¶ 160):
	 input circuitry configured, for each of a first plurality of video frames to be encoded, to receive an input comprising at least one raw video frame and at least one reference frame, and to divide each of said first plurality of video frames to be encoded into a second plurality of blocks (¶ 101);
	 and 10similarity computation circuitry configured, for each one of said first plurality of video frame to be encoded (¶ 101 – 106):
	 for each said block of said second plurality of blocks, to produce one or both of the following:  an intra-prediction hint; and an intra-prediction direction (¶ 105).
	As per claim 2, Gisquet discloses the system according to claim 1, and wherein said reference frame comprises a target frame (¶ 103).  
	As per claim 3, Gisquet discloses the system according to claim 2, and wherein said reference frame 20does not comprise a reconstructed frame (¶ 103).  
	As per claim 4, Gisquet discloses the system according to claim 1 and wherein the intra-prediction hint and the intra-prediction direction are provided to a software 
	As per claim 5, Gisquet discloses the system according to claim 4 and wherein the software component is configured to encode video in accordance with a video coding standard (¶ 215; Data packets are written to the network interface for transmission or are read from the network interface for reception under the control of the software application running in the CPU 1801).
	As per claim 6, Gisquet discloses the system according to claim 1 and wherein the acceleration device is 30configured to provide said intra-prediction hint and / or said intra-prediction direction in a manner which is adapted for use with more than one video coding standard (¶ 103 - 107).  
	As per claim 7, Gisquet discloses the system according to claim 1 and wherein the acceleration device also performs motion estimation (¶ 102 and 103; There are two families of coding modes typically used in HEVC: the modes based on spatial prediction or INTRA modes 103 and the modes based on temporal prediction or INTER modes based on motion estimation 104 and motion compensation 105.).  
	As per claim 8, Gisquet discloses the system according to claim 1 and wherein the acceleration device determines a motion vector predictor by searching over a plurality of likely motion vector predictors (¶ 112; It means that several candidates are competing with the rate distortion criterion at encoder side in order to find the best motion vector predictor or the best motion information for respectively the Inter or the Merge mode).
claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 2 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 3 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 4 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 5 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 6 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 7 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 8 are applicable for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487